Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/CA2018/051263 filed on October 5, 2018, which claims benefit to 62/568,510 filed on October 5, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on April 2, 2020 has been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities: the term “the casing 30” recited in Par. 51, Line 5 should be changed to “the casing 20”.  Appropriate correction is required.
Claims 26 and 31 are objected to because of the following informalities: the claims are depended to cancel claim 25.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McClean (US Pat. 5,528,980) discloses an electric toaster.  McNair et al. (US Pat. 5,458,052) discloses a flameproof toaster.  Yeung et al. (US Pat. 5,642,657) discloses a toaster with cover for reduces energy consumption.  Sham (US Pat. 5,680,810) discloses a steam toaster oven.  Sham et al. (US Pat. 6,100,502) discloses a toaster oven with steam.  Zhang et al. (US Pub. 2011/0185918) discloses a bread-toaster.  Ueda et al. (US Pub. 2019/0024904) discloses a heating cooker.  Kitatani et al. (US Pub. 2019/0059627) discloses a cooking apparatus.  Patel et al. (US Pub. 2020/0346823) discloses an energy conservation damper mechanism for use in conjunction with food preparation of food storage equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/12/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761